CUNNINGHAM, J.
(dissenting) : I dissent from the conclusion reached as indicated in the third division of the syllabus and the corresponding portion of the opinion.
In addition to the questions and answers quoted from the examination of juror Haskins, the record shows the following :
‘ ‘ Q,ues. Have you any impression now as to whether or not this defendant, George B. Stevens, was guilty of violating the prohibitory-liquor law? Ans. I think I have.
‘ ‘ Q,. That opinion is formed upon the supposition that he is the Stevens that was named in the article you have read (i. e., newspaper article about the smashing of liquors) ? A. Yes, sir.
‘1 Q. That is the only ground upon which you base your opinion? A. Yes, sir.”
Now, at the time the juror was accepted, there was nothing whatever connecting his “impression,” derived from newspaper reading, with the defendant. It had not been shown that the defendant was the man whose property had been destroyed. Admitting that had the juror at this time had this knowledge he would have been disqualified, he did not then have it and hence was a good juror when accepted.. The court *584could not presume that this apparently irrelevant matter would come into the case so as to disqualify the juror. The court could not presume that the juror would become possessed of matters outside the case which, added to impressions he then had, would go to make up a disqualifying opinion. It does appear from the record, however, that upon the trial there crept into the evidence proof that the defendant had intoxicating liquors destroyed, of the smashing of which the juror had read. It was then for the first time, if ever, that the juror was rendered or shown to be incompetent. The defendant then, however, was satisfied with the juror. He made no application to discharge the jury, but permitted the trial to proceed. He did not suggest a mistrial. A'defendant ought not thus to be permitted to take the chance of an acquittal and, when thrown, be given another hearing.
Beyond this I do not believe, even had it been shown at the' time of the impaneling of the jury that the defendant was one whose property had been smashed, that the impression or opinion arising from that was sufficient to disqualify. Such opinion came from the reading of newspaper accounts. It is well characterized by the juror as an impression — such an impression as readers of newspapers get by reading news items, and such only. We have passed the day when only those who cannot or do not read newspapers are eligible to service on juries.